Citation Nr: 0938976	
Decision Date: 10/14/09    Archive Date: 10/22/09

DOCKET NO.  05-40 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a right inguinal hernia.

2.  Entitlement to an initial evaluation in excess of 10 
percent for the period from November 1, 2004 to February 16, 
2009 and in excess of 30 percent since February 17, 2009 for 
exercise-induced asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
March 2005 rating determination by the Regional Office (RO) 
in San Diego, California.  

In June 2009, during this appeal, the RO granted a 30 percent 
rating for the Veteran's service-connected asthma, effective 
February 17, 2009.  However, since a higher rating could 
potentially be assigned, the grant of less than the maximum 
available rating did not terminate the appeal, under 
AB v. Brown, 6 Vet. App. 35, 38 (1993), and the issue of a 
higher evaluation remains in appellate status.  


FINDINGS OF FACT

1.  The Veteran's right inguinal hernia residuals while 
postoperative, have not manifested in a recurrent, readily 
reducible hernia that is well supported by a truss or belt.  

2.  From November 1, 2004 to February 16, 2009, the evidence 
demonstrates that the Veteran used daily inhalational therapy 
to treat his exercise-induced asthma.

3.  Since February 17, 2009, the Veteran's asthma results in 
FEV-1 of 40 to 55 percent predicted; he does not have more 
than one attack per week with episodes of respiratory 
failure, or require daily use of systemic (oral or 
parenteral) high dose corticosteroids or immunosuppressive 
medications.




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of right inguinal hernia are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code (DC) 7338 (2009).

2.  For the period from November 1, 2004 to February 16, 
2009, the criteria for an initial 30 percent evaluation for 
exercise-induced asthma are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.97, 
DC 6602 (2009).

3.  Since February 17, 2009, the criteria for an initial 60 
percent evaluation for exercise-induced asthma are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.97, DC 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for Increased Ratings-General

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2009).  When a question arises as to 
which of two ratings applies under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt is resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

The Veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).  


Right Inguinal Hernia

In March 2005, the RO established service connection for 
residuals of right inguinal hernia based in part on service 
treatment records (STRs) which show surgical repair of a 
right inguinal hernia.  A noncompensable evaluation was 
assigned under DC 7338, effective November 1, 2004.  The 
Veteran disagreed with the evaluation assigned.  

Under DC 7338, a noncompensable evaluation is warranted for a 
small, reducible inguinal hernia without true hernia 
protrusion or for any preoperative inguinal hernia that is 
remediable.  A 10 percent rating is warranted for a 
postoperative inguinal hernia that is recurrent, readily 
reducible and well supported by truss or belt.  A 30 percent 
evaluation is warranted for a small postoperative hernia, 
which is recurrent, or unoperated irremediable, and not well 
supported by a truss, or not readily reducible.  A 60 percent 
rating is assigned for a large postoperative inguinal hernia 
that is recurrent and is not well supported under ordinary 
conditions and is not readily reducible, when considered 
inoperable.  Note:  Add 10 percent for bilateral involvement, 
providing the second hernia is compensable.  See 38 C.F.R. 
§ 4.114.

In support of the Veteran's claim is a VA examination report 
dated in December 2004.  He reported that he first noticed 
problems in May 2004 when he had abdominal pain with cramping 
in the right inguinal area.  Laparoscopic examination 
revealed an inguinal hernia, which was repaired with 
application of a mesh wire.  Following the surgery the 
Veteran noticed increased pain in the right inguinal area, 
mostly with activity.  He described a constant moderate pain 
that worsened with flare-ups, after lifting heavy object.  
The pain lasts an entire day or more and is relieved with 
rest and analgesics.  This condition limited his daily 
activities and affected his employment as a plumbing 
department manager as it limited his ability to do heavy 
lifting.  The Veteran was not currently receiving treatment 
for his hernia at this time.  

On examination the abdomen was mildly protuberant with no 
organomegaly.  There was no rebound and no abnormalities.  
There were three surgical scars which were small with one at 
the level of the umbilical area, the second in the middle 
part of the lower abdomen, and the third above the pubic 
symphysis.  There was no pain on deep palpation and no 
evidence of inguinal hernias at this time.  The clinical 
impression was residuals of right inguinal hernia surgical 
repair manifested by occasional pain to the surgical area 
with no evidence of recurrences.  

In 2008, the Board remanded this case to arrange for the 
Veteran to undergo VA examinations which were accomplished in 
February 2009.  Examination of the genitalia was normal.  
There was some mild weakness in the inguinal area on the 
right side particularly with dilation of the external 
inguinal ring, but a definite hernia sac was not palpable.  
There was also mild tenderness in this area, but no other 
findings were identifiable on examination.  The examiner 
noted that it was possible the Veteran may have had a very 
small recurrent inguinal hernia that was only palpable 
intermittently.  He concluded there was only a suggestion of 
recurrent inguinal hernia and a firm diagnosis could not be 
made or excluded.  

After reviewing the evidence of record, the Board finds that 
the Veteran's right inguinal hernia residuals do not warrant 
a compensable rating.  Although he complains that his 
disability has worsened, it does not appear that he has 
sought treatment for this disability, and examiners, as 
indicated above, were unable to demonstrate a definite 
recurrence of the hernia.  In the absence of evidence showing 
that the inguinal hernia has recurred or that it requires a 
truss or a belt for support, the Board is unable to identify 
a basis to grant a compensable evaluation.  

With regard to the postoperative hernia scars, the clinical 
evidence does not show that they are tender, painful, 
unstable or otherwise symptomatic such that a separate 
compensable rating would be warranted under 38 C.F.R. § 4118, 
DCs 7803, 7804, or 7805 (2009).  

Therefore a preponderance of the evidence is against the 
Veteran's claim and the benefit-of-the-doubt rule does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002)


Asthma

The Veteran's exercise-induced asthma is a currently rated as 
10 percent disabling from November 1, 2004 to February 16, 
2009 and 30 percent disabling since February 17, 2009 under 
DC 6602 for bronchial asthma.  

This diagnostic code rates the severity of pulmonary 
disorders based primarily on objective numerical results of 
pulmonary function testing (PFT).  Asthma is evaluated using 
the following tests: (1) Forced Expiratory Volume in one 
second (FEV-1) and (2) the ratio of FEV-1 to Forced Vital 
Capacity (FEV-1/FVC).  38 C.F.R. § 4.97.  A revised 
regulation clarifying evaluation of respiratory conditions, 
38 C.F.R. § 4.96(d), became effective October 6, 2006.  See 
38 C.F.R. § 4.96(d).  The revision provides that when 
applying Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 
6840-6845, post-bronchodilator studies are required.  By 
limiting the use of post-bronchodilator studies to these 
diagnostic codes, the revised regulation suggests that pre-
bronchodilator studies are to be used when applying DC 6602.

Under DC 6602, a 10 percent evaluation is contemplated for 
FEV-1 of 71 to 80 percent predicted, FEV-1/FVC of 71 to 80-
percent, or; intermittent inhalational or oral bronchodilator 
therapy.  A 30 percent evaluation is contemplated for FEV-1 
of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70-percent, 
or; daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication.  Assignment of a 
60 percent evaluation is warranted where there is FEV-1 of 40 
to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, 
or; at least monthly visits to a physician for required care 
of exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
For assignment of a 100 percent evaluation, there must be a 
showing of FEV-1 of less than 40 percent of predicted value, 
or; FEV-1/FVC of less than 40 percent, or; more than one 
attack per week with episodes of respiratory failure, or; 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97.


10 percent evaluation from November 1, 2004 to February 16, 
2009

The record during this timeframe includes a December 2004 VA 
examination report.  The Veteran reported that he first 
noticed problems in 1997 when he had difficulty passing his 
military training test because of shortness of breath and 
coughing after running or exercising.  A PFT yielded findings 
consistent with exercise-induced asthma, which was treated 
with Singulair and Advair.  The Veteran's current complaints 
were of a morning cough with sputum production and shortness 
of breath after extraneous exercise or prolonged activities, 
but no asthmatic attacks.  These symptoms were treated with 
Zyrtec and Advair oral inhaler daily.  He also had a 
Proventil oral inhaler that he used on an as-needed basis.  
The condition did not really incapacitate him and he did not 
have hemoptysis or anorexia.  Examination of the chest 
revealed the breath sounds were clear to auscultation 
bilaterally.  PFT findings were consistent with minimal 
airway obstruction suggesting small airway disease.  The FEV-
1 was 79 percent predicted and FEV-1/FVC was 76 percent.  The 
clinical impression was exercise-induced asthma.  

Based on this medical evidence, the Board notes that during 
the time period in question the results of the 2004 PFT fail 
to meet or approximate the criteria for an evaluation in 
excess of 10 percent under DC 6602.  However, the evidence 
does demonstrate that the Veteran's asthma has been 
productive of pulmonary involvement with persistent symptoms 
requiring the use of daily oral inhaler.  Thus, the criteria 
for a 30 percent evaluation for asthma have been met under DC 
6602 since November 1, 2004. 

30 percent evaluation from February 17, 2009

In 2008, the Board remanded this case to arrange for the 
Veteran to undergo VA examinations, which were accomplished 
on February 17, 2009.  On this date clinical findings 
approximating the assignment of a 60 percent rating under DC 
6602 were noted.  The examiner noted the Veteran's history of 
bronchial asthma since the late 1980s treated with 
immunotherapy with unknown success or benefit.  The record 
also indicated exercise-induced bronchial spasm as well as an 
allergic component to various allergens.  Numerous PFTs were 
all consistent with some element of obstructive pulmonary 
disease revealing an impaired FEV 25-75 percent with 
improvement with bronchodilators.  These findings were 
indicative of obstructive (reactive) airway disease.  

Currently the Veteran becomes short of breath after running 
100 yards or ascending a flight of stairs.  There was a cough 
with production of some clear, thick and tenacious sputum and 
dyspnea on exertion, but no hemoptysis or anorexia.  His 
current occupation was as a civilian contractor with the 
Airforce, which required him to climb ladders and stairways 
causing exertional dyspnea afterwards.  His current treatment 
included a rescue medication of Proventil, Advair, Singulair 
and Flonase.  There has been no incapacitation from the 
asthma that has rendered the Veteran unable to work or placed 
him in the hospital.  

On examination there was no presence of cor-pulmonale, right 
ventricular hypertrophy or pulmonary hypertension.  The 
Veteran's weight was stable and there was no underlying 
abnormality of the thoracic cage to cause restrictive lung 
disease.  His medical history was also significant for sleep 
apnea which possibly contributed to his respiratory problems.  
A chest X-ray shows an elevated left hemidiaphragm with mild 
left lower lobe atelectasis, otherwise there was no evidence 
of acute cardiopulmonary disease.  The examiner concluded the 
Veteran had reactive airway with underlying bronchial asthma 
under fairly good control with daily Advair and Singular plus 
Flonase nasally and rescue medicine or albuterol used twice 
daily.  

Corresponding PFT findings showed FEV-1 of 2.43 which is 54.9 
percent of the predicted value, and FEV-1/FVC of 74.3 percent 
before the use of a bronchodilator.  Post-bronchodilator 
testing revealed FEV-1 of 57 percent of predicted value, and 
FEV-1/FVC of 78.5 percent.  The examiner concluded the study 
was consistent with moderately severe restrictive ventilatory 
impairment.  The FEV and the FEV1 were below normal as was 
the FEF 25/75 percent reading.  The total lung capacity was 
also reduced.  

When these examination findings are applied against the 
rating criteria, the Board finds that the February 17, 2009 
PFT results clearly fall within the parameters for a 60 
percent rating, but no more.  Although the Veteran would not 
qualify for an increased evaluation based on his FEV-1/FVC 
ratio of 74 percent, he does qualify based on his FEV-1 of 55 
percent.  Thus, the criteria for a 60 percent evaluation for 
asthma are met since February 17, 2009.

The assignment of a higher disability evaluation for asthma 
is not warranted.  The claims file does not contain evidence 
of treatment or complaints of asthma attacks indicative of 
increased or worsening disability.   In reaching this 
conclusion, significant weight is accorded to the PFT values, 
none of which produce results of FEV-1 less than 40 percent 
predicted or FEV-1/FVC less than 40 percent.  

While it is clear that the Veteran has had an ongoing problem 
with his respiratory symptoms over the years, the medical 
evidence does not establish that he requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Rather the evidence reflects 
that his complaints appear to be fairly well controlled with 
the use of inhalers.  Also as the Veteran confirmed 
throughout the course of this appeal he has not required 
emergency room treatment or hospitalization.  Therefore, the 
criteria for a disability rating in excess of 60 percent 
simply are not met.  

The Board has considered rating the Veteran's service-
connected asthma under other diagnostic codes pertaining to 
restrictive lung disease, in order to provide him with the 
most beneficial rating.  However, there is no evidence that 
he has diaphragm paralysis or paresis, spinal cord injury 
with respiratory insufficiency, kyphoscoliosis, pectus 
excavatum, pectus carinatum, traumatic chest wall defect, 
pneumothorax, hernia, post-surgical residuals, chronic 
pleural effusion of fibrosis or sleep apnea.  38 C.F.R. § 
4.97, DCs 6840-6845, 6847 (2009).

Accordingly, the Board finds that the Veteran's exercised-
induced asthma, more nearly approximates a 30 percent 
evaluation for the period from November 1, 2004 and a 60 
percent evaluation from February 17, 2009.


Extra-schedular Consideration & Conclusion

The Board has also reviewed both claims mindful of the 
guidance of Fenderson, supra.  The current level of 
disability shown is encompassed by the ratings assigned and, 
with due consideration to the provisions of 38 C.F.R. § 4.7, 
higher evaluations are not warranted for any portion of the 
time period under consideration, and there is no basis for 
the assignment of further staged ratings.  

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the Veteran's service-connected 
right inguinal hernia residuals and asthma.  The evidence 
does not establish that either disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations).  Moreover, it does not 
establish that the Veteran's service-connected disabilities 
necessitate frequent periods of hospitalization.  In light of 
the foregoing, the Veteran's claims do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In letters dated in December 2004, March 2006, and December 
2008 the RO informed the Veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  These letters also informed him 
of how disability ratings and effective dates are assigned.  
See Dingess v. Nicholson, supra.  That said, where service 
connection has been granted and an initial disability rating 
and effective have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering 38 U.S.C.A. § 5103(a), notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  The Veteran's claims 
for initial higher ratings for residuals of right inguinal 
hernia and exercise-induced asthma are such appeals.  Dingess 
v. Nicholson, supra; Dunlap v. Nicholson, 21 Vet. App. 112, 
116-117 (2007).  Moreover, the Veteran has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Thus, the Board concludes that all required notice has 
been given to the Veteran.  See Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  His in-service and 
pertinent post-service treatment reports are of record and 
the RO obtained VA examinations where necessary and these 
examinations were adequate for rating purposes.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

An initial compensable evaluation for residuals of right 
inguinal hernia is denied.

From November 1, 2004 to February 16, 2009, a 30 percent 
evaluation for exercise-induced asthma is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

Effective February 17, 2009, a 60 percent evaluation for 
exercise-induced asthma is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


